Appeals from the District Court of Guayama in certio-rari proceedings against the Muncipal Judge of Salinas in-actions to strike out names of voters. Motions by respondent for dismissal of the appeals for failure to file transcripts of the records and because no practical result could be obtained.
Appeals dismissed -for the reasons stated in the decision rendered in the case of Vega *543v. Hernández, decided December 21, 1914,
The appellants did not appear.
Mr. Salvador Mestre, fiscal, for the respondent.